Citation Nr: 1636538	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's bilateral hearing loss pre-existed military service and did not chronically worsen therein.


CONCLUSION OF LAW

The Veteran's pre-existing bilateral hearing loss was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A letter dated in November 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran was afforded a VA examination June 2010, and an addendum opinion was obtained in August 2014.  Review of the August 2014 VA opinion shows it to be adequate in this case, as the opinion was based upon a thorough review of the pertinent evidence of record and provides sufficient supporting explanation and rationale for the opinion provided..  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran alleges that his current bilateral hearing loss was caused or aggravated by in-service noise exposure.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran underwent an enlistment examination on October 22, 1962, which reflects whispered hearing test results of 15/15, bilaterally.  The results of an audiogram were not reported.  The Veteran entered active duty service five days later, on October 27, 1962.  An audiogram dated "Oct 1962" reflects puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
30 (40)
30 (35)
LEFT
0 (15)
0 (10)
-5 (5)
40 (50)
40 (45)

(Note: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  In the audiometric charts herein, the ASA figures are on the left and are not in parentheses.  Since November 1, 1967, standards for audiometric results have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in the charts herein, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The "Oct 1962" audiogram is numbered "71." which correlates to section 71 for audiogram results on the entrance examination.  A December 1965 separation examination shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
-
5 (10)

In June 2010, the Veteran underwent a VA audiological examination.  He reported military noise exposure from artillery and post-military occupational noise exposure from machinery noise while working as a mechanic.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
85
80
LEFT
25
40
80
90
95

The puretone average was 68 in the right ear and 76 in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in each ear.  The diagnosis was bilateral sensorineural mild to severe hearing loss.  After reviewing the Veteran's claims file, the examiner concluded that bilateral hearing loss was not related to in-service acoustic trauma.  The examiner acknowledged the Veteran's in-service noise exposure, but found no evidence of hearing loss during service.  The examiner cited the normal auditory thresholds at discharge to "rule out hearing loss."  The examiner also indicated that the "degree of hearing loss noted today suggests progressive post military hearing loss."

In August 2014, the examiner provided an addendum opinion.  The examiner opined that the Veteran's bilateral hearing loss "clearly and unmistakably existed prior to service" and was not "aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner explained that the Veteran had mild to moderate high frequency hearing loss at service entrance in 1962, but that his auditory thresholds at service separation in 1965 were "in the normal range according to ASHA guidelines."  Thus, when comparing the entrance and separation thresholds, there was "no significant decrease in auditory thresholds beyond normal progression and test retest variability."  The examiner further noted that there was no evidence of a standard threshold shift for either ear during service, and cited the Institute of Medicine for the proposition that there is currently insufficient evidence of delayed-onset of hearing loss secondary to military noise exposure, and that hearing loss should occur at the time of noise exposure.  Thus, when hearing is normal at discharge and there is no significant threshold shift greater than normal progression during military service, there is "no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure."

Although the October 22, 1962 entrance examination did not denote the results of an audiogram, the Board finds that the audiogram dated "Oct 1962" was conducted as part of the Veteran's entrance examination, as it was conducted at approximately the same time as the entrance examination and is numbered to correlate to the audiogram section on the entrance examination.  The "Oct 1962" audiogram reflects auditory thresholds which meet VA's definition of a hearing loss disability under the pertinent regulations.  38 C.F.R. § 3.385.  Accordingly, the Board finds that bilateral hearing loss was noted at service entrance, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.  The Board will, therefore, consider whether service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder"). 

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, 370 F.3d at 1096; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306 (b). 

After reviewing the Veteran's claims file, the Board finds that there is no evidence that the Veteran's pre-existing bilateral hearing loss underwent an increase in severity during service.  Comparison of the puretone thresholds, in decibels, of the audiological findings at service entrance and separation indicate that the Veteran's hearing acuity did not worsen during service.  In addition, the medical evidence of record reflects that the Veteran's pre-existing bilateral hearing loss was not aggravated by acoustic trauma experienced during active duty service.  The August 2014 VA opinion concluded that the Veteran's pre-existing bilateral hearing loss was not aggravated by acoustic trauma during active duty service.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (38 U.S.C.A. § 1153 requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  There is no competent medical evidence of record indicating that the Veteran's bilateral hearing loss was aggravated by active military service.  Thus, the evidence does not show that the Veteran's pre-existing bilateral hearing loss worsened during service.

The Board acknowledges the Veteran's lay statements relating his current bilateral hearing loss to his active duty service.  These statements are competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the statements that the Veteran's current bilateral hearing loss is related to in-service noise exposure are not competent evidence that the Veteran's pre-existing bilateral hearing loss was aggravated by his in-service noise exposure.  The question of whether the Veteran's current bilateral hearing loss was worsened by his in-service noise exposure does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.  Accordingly, his lay statements are not competent evidence that his bilateral hearing loss was worsened during service or by in-service acoustic trauma.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions). 

Without some objective evidence demonstrating a worsening of the Veteran's bilateral hearing loss in service, the Board concludes that the evidence does not support a finding of aggravation.  Thus, because the Veteran's bilateral hearing loss pre-existed his active military service and was not aggravated therein, the Veteran's claim for entitlement to service connected for bilateral hearing loss must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, 370 F.3d 1089.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


